Citation Nr: 0906690	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-36 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as due to exposure to an herbicidal agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1960 to 
September 1965 and from October 1965 to September 1969.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 2003, the appellant filed to reopen his claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In December 2003, the appellant filed a 
claim of entitlement to service connection for diabetes 
mellitus, type II, including as due to exposure to an 
herbicidal agent.   Both claims were denied by a May 2004 
rating decision.  The notice of disagreement submitted that 
same month pertained solely and only to the appellant's 
service connection claim for diabetes mellitus, type II.  
After the September 2004 statement of the case was issued, 
wherein only the appellant's service connection claim for 
diabetes mellitus, type II, was considered, the appellant 
filed a substantive appeal, also dated in September 2004, 
mentioning both his service connection claim for diabetes 
mellitus, type II, and PTSD.  The Board finds that this 
submission represented a substantive appeal with respect to 
the appellant's service connection claim for diabetes 
mellitus, type II, and a notice of disagreement with respect 
to the appellant's claim to reopen his service connection 
claim for PTSD.  In January 2005, a statement of the case was 
issued wherein the appellant's claim to reopen his service 
connection claim for PTSD was considered, but denied.  The 
appellant did not subsequently file a timely substantive 
appeal.  See 38 C.F.R. § 20.302(b)(2008).  Therefore, the 
appellant perfected an appeal to the Board only for his 
service connection claim to diabetes mellitus, type II.


FINDINGS OF FACT

1.  The appellant's service personnel records do not show 
that the appellant had service in Vietnam for the purposes of 
the controlling regulations.

2.  The appellant's diabetes mellitus, type II, is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident occurring 
during his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  


VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in December 2003 and July 2004, advised 
the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the appellant's claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the appellant's claim for service connection for 
diabetes mellitus, there exists no evidence of record 
substantiating incurrence of this condition during active 
service.  Moreover, there is no competent evidence suggesting 
a link between his current condition and his military service 
many years ago.  Therefore, no medical examination is 
required as to this issue.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The governing law provides that a appellant who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed to an herbicidal agent unless there is 
affirmative evidence to establish that the appellant was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

VA regulations provide that if a appellant was exposed to an 
herbicidal agent, including Agent Orange, during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes mellitus (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the appellant claims that he was stationed 
aboard the USS William Pratt, which was positioned off the 
coast of Vietnam in the Gulf of Tonkin.  After an onboard 
helicopter crash, the appellant claims that the USS William 
Pratt docked in Da Nang, South Vietnam, in order to unload 
the wreckage.  On this, and on one another occasion, the 
appellant claims that he was in Vietnam anywhere from 6 to 24 
hours.  The appellant alternatively claims that the food he 
ate while on board the USS William Pratt caused his diabetes 
mellitus, type II.


The evidence of record reveals that the appellant did not 
serve in Vietnam.  His service personnel records reveal that 
he served aboard the USS William Pratt in the waters offshore 
Vietnam, but there is no evidence that the appellant's 
conditions of service involved duty or visitation in-country.  
The evidence of record included deck logs demonstrating that 
the USS William Pratt docked in Da Nang between June 1967 and 
December 1967.  

A deck log, dated August 8, 1967, noted that the USS William 
Pratt sailed to Da Nang, where it was anchored in the harbor 
for approximately 5 hours.  No mention was made of personnel 
leaving the ship.

In a deck log dated November 11, 1967, the USS William Pratt 
anchored in Da Nang harbor for approximately 7 hours.  During 
this period of time, a gig departed the ship to pick up a 
commanding officer and briefing party.  The gig was away from 
the USS William Pratt from 1258 hours to 1420 hours.  Upon 
the return of the gig, the USS William Pratt immediately 
lifted anchor and set sail.

In a deck log dated November 17, 1967, the USS William Pratt 
set sail to Da Nang to offload a "Big Mother 70 helo."  The 
USS William Pratt was anchored in Da Nang harbor for 
approximately 7 hours, during which time a yard ship and a 
barge moored along side it to receive the helicopter.  After 
the helicopter was offloaded onto the barge, the USS William 
Pratt hoisted anchor and left Da Nang harbor.  No mention was 
made of any personnel leaving the USS William Pratt during 
this period of time.

In a response from the National Personnel Records Center 
(NPRC), dated in January 2004, it was confirmed that the 
appellant served aboard the USS William Pratt when the ship 
was in the official waters of Vietnam during three lengths of 
time in 1967.  However, NPRC was unable to determine that the 
appellant had in-country service for the purposes of the 
controlling regulations.  Therefore, the Board finds that, 
absent evidence of duty or visitation in-country, the 
presumption under 38 U.S.C.A. § 1116(f) does not apply in 
this case.  

Notwithstanding the foregoing, the appellant may still 
establish service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 
see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection may be granted on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection on a 
direct basis there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A review of the evidence does not support the claim of 
service connection for diabetes mellitus, type II, on a 
direct basis.  The appellant's service medical records are 
negative for this disorder, and there is no competent medical 
evidence that this disorder was incurred in or aggravated by 
his military service.  While the appellant has a current 
diagnosis of diabetes mellitus, type II, there is no medical 
evidence of record that it was diagnosed prior to December 
2003, 34 years after separation from military service.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

In this case, the appellant's statements are not competent 
evidence to establish a causal relationship between his 
military service and his current diabetes mellitus, type II.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this, and in other cases, only competent medical evidence may 
be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In the absence of competent medical evidence that 
the appellant's diabetes mellitus, type II, is related to his 
military service or was caused or aggravated by a service-
connected disability, the preponderance of the evidence is 
against the appellant's claim for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


